Name: 95/569/EC: Council Decision of 18 December 1995 concerning the conclusion of an Agreement between the European Community and the Republic of Ecuador on precursors and chemical substances frequently used in the illicit manufacture of narcotic drugs or psychotropic substances
 Type: Decision
 Subject Matter: European construction;  health;  America;  chemistry;  trade policy
 Date Published: 1995-12-30

 30.12.1995 EN Official Journal of the European Communities L 324/18 COUNCIL DECISION of 18 December 1995 concerning the conclusion of an Agreement between the European Community and the Republic of Ecuador on precursors and chemical substances frequently used in the illicit manufacture of narcotic drugs or psychotropic substances (95/569/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, in conjunction with the first sentence of Article 228 (2), and Article 228 (4) thereof, Having regard to the recommendation from the Commission, Whereas, on 25 September 1995, the Council authorized the Commission to negotiate, on behalf of the Community, agreements on the control of precursors and chemical substances with the Member States of the Organization of American States, and as a priority with the Member Countries of the Cartagena Agreement; whereas the Commission, on the basis of this authorization, completed negotiations with the Republic of Ecuador on 13 November 1995; Whereas it is appropriate that the Agreement between the European Community and the Republic of Ecuador on precursors and chemical substances frequently used in the illicit manufacture of narcotic drugs or psychotropic substances should be approved; Whereas it is appropriate that the Council authorize the Commission, in consultation with a special committee appointed by the Council, to approve modifications on behalf of the Community where the Agreement provides for them to be adopted by the Joint Follow-Up Group; whereas, such authorization must be limited to the modification of the Annexes of the Agreement in so far as it concerns substances already covered by Community legislation on precursors and chemical substances, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the Republic of Ecuador on precursors and chemical substances frequently used in the illicit manufacture of narcotic drugs or psychotropic substances is approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement. Article 3 The President of the Council shall, on behalf of the Community, deposit the instrument provided for in Article 12 of the Agreement (1). Article 4 1. The Community shall be represented in the Joint Follow-Up Group provided for in Article 9 of the Agreement by the Commission, assisted by the representatives of the Member States. 2. The Commission is authorized to approve, on behalf of the Community, modifications to the Annexes to the Agreement adopted by the Joint Follow-Up Group by the procedure laid down in Article 10 of the Agreement. The Commission shall be assisted in this task by a special committee designated by the Council and charged with establishing a common position. 3. The authorization referred to in paragraph 2 shall be limited to those substances which are already covered by the relevant Community legislation on drugs precursors and chemical substances. Article 5 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 18 December 1995. For the Council The President J. BORRELL FONTELLES (1) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.